Citation Nr: 1716822	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-00 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disorder.

2.  Entitlement to service connection for tinnitus disorder.

3.  Entitlement to service connection for low-back disorder.

4.  Entitlement to service connection for right-hip disorder, to include as secondary to low-back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel

INTRODUCTION

The Veteran honorably served on active duty on training in the National Guard of the United States from March 1962 to September 1962.  He also had service in the Army National Guard of Oklahoma.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for bilateral hearing loss, tinnitus, low-back, and right-hip disabilities.  The Veteran timely appealed the decision.

The Veteran was scheduled to appear at a videoconference hearing before the Board in December 2014 at the RO.  The Veteran was informed of the scheduled hearing through a letter sent to him and to his representative in November 2014.  The Veteran failed to appear for the scheduled Board hearing, and he did not file a new hearing motion.  As such, the Board deems the hearing request withdrawn.

The Board previously considered the claim in February 2015, on which occasion it was remanded for additional development.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issue on appeal.

With respect to his bilateral hearing loss and tinnitus disabilities, the Veteran underwent a VA audiological examination in January 2011.  The VA examiner opined that the Veteran's hearing loss and tinnitus are not related to his active duty on training service because the Veteran's service treatment records did not reflect any documented complaints of, treatment for, or diagnosis related to hearing loss or tinnitus.  In February 2015, the Board found that the January 2011 VA medical opinion was inadequate.  As such, the Board's February 2015 remand requested the AOJ schedule the Veteran for an audiological examination to determine the existence and etiology of any bilateral hearing loss and tinnitus disability found.  An audiological examination was scheduled for December 2015, and the Veteran did not appear.  See 01/12/2016 VBMS C&P Exam, at 3.  As there is not an adequate opinion of record to address the etiology of the Veteran's hearing loss and tinnitus, the Board finds that a remand for an addendum opinion for the January 2011 examination is necessary.  The opinion is to address the Veteran's reported symptoms of hearing loss and tinnitus during service and since service discharge, and to provide a comprehensive rationale for the medical opinion provided.

With respect to his low-back disability, the Veteran received multiple impressions and assessments of degenerative disc disease of the lumbar spine, most recently in March and April 2010.  See 04/23/2010 VBMS Medical Treatment Record - Non-Government Facility (File B), at 14, 16.  With respect to his right-hip disability, an April 2010 MRI reveals that the Veteran was diagnosed with avascular necrosis and degenerative subchondral defects in the femoral heads.  See id. at 19.  While the evidence is insufficient to grant claims of service connection for his low-back and right-hip disabilities, competent evidence of the Veteran's current disabilities coupled with his August 2010 notice of statement of hurting his back and right hip in Fort Chaffee, Arkansas, do indicate a possible relationship such that VA should provide the Veteran with an examination and opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  The Veteran stated that he did not see any medics for his back and right hip "due to being [t]hreatened with being recycle[d]."

Additionally, on remand, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2.  After all development has been completed and returned from step 1 above, then request the audiologist who conducted the January 2011 VA examination to review the claims file.  If the January 2011 VA examiner is unavailable, then another similarly qualified examiner should be requested to review the claims file.  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Is it as least as likely as not that the Veteran's bilateral hearing loss and tinnitus disabilities are related to or had their onset in service?

Consider all lay and medical evidence, including the January 2011 VA examinations and the Veteran's reports at the examination of high-level noise exposure associated with tanks, machine guns, and artillery; and of cotton balls being utilized as hearing-protection devices.  Consider also the Veteran's post-service civilian and occupational surroundings, as described by him during the January 2011 VA examination and his competently reported symptoms of hearing loss and tinnitus during and since service discharge.  Moreover, consider the Veteran's representative's January 2015 appellate brief, which refers to a publication describing hearing loss and tinnitus among veterans from Iraq and Afghanistan.

Provide a clear and comprehensive rationale for any conclusions.  Note that the absence of hearing gloss or tinnitus during service is not fatal unless a late onset of hearing loss is not medically plausible.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from step 1 above, then schedule the Veteran for examinations for his low-back and right-hip disabilities.  [If the Veteran fails to report to the examination, then have an appropriately qualified examiner answer the questions below.]  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Are any low-back disabilities shown on examination or at any other time during the claim period (from March 2010) at least as likely as not related to active service, including but not limited to an injury to his back in Fort Chaffee, Arkansas?

Consider all lay and medical evidence, including the Veteran's August 2010 report of a back injury in Fort Chaffee, Arkansas.  Furthermore, consider the Veteran's March 2010 remarks that he had lumbar surgery due to lifting a three-hundred-pound piece of metal in 1965.  Consider also the Veteran's complaints of and treatments for chronic low-back pain in December 2006; January to March 2007; August to October 2008; May, June, August, and September 2009; and January to April 2010.

 b.  Are any right-hip disabilities shown on examination or at any other time during the claim period (from March 2010) at least as likely as not related to active service, including but not limited to an injury to his right hip in Fort Chaffee, Arkansas?

Consider all lay and medical evidence, including the Veteran's August 2010 report of a right-hip injury in Fort Chaffee, Arkansas.  Consider also the Veteran's complaints of and treatments for right-hip pain in February 2007, March 2007, January 2010, and March 2010.  In addition, consider his January 2007 report of receiving multiple injections into his hip.

Provide a comprehensive rationale for any conclusions.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  After all development has been completed and returned from steps 1-3 above, then readjudiciate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).

